Citation Nr: 0705460	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-17 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for psychoneurosis.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to March 
1945.  She is a World War II Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for psychoneurosis.

The issue of entitlement to service connection for 
psychoneurosis is being reopened and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
psychoneurosis in a February 2003 rating decision.  The 
veteran did not appeal the decision.

3.  The evidence received since the February 2003 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for psychoneurosis.


CONCLUSION OF LAW

1.  The February 2003 decision that denied reopening the 
claim of entitlement to service connection for psychoneurosis 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  The evidence since the February 2003 rating decision, 
which denied to reopen the claim of service connection for 
psychoneurosis is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
psychoneurosis, any error by VA in complying with the 
requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being REMANDED to 
the AMC for further development.



II.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the February 2003 rating decision, which 
denied to reopen the claim for service connection for 
psychoneurosis, the evidence of record consisted of the 
veteran's service medical records and VA outpatient treatment 
records from October 2000 to November 2001.  

In the February 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for psychoneurosis.  The RO 
noted that the veteran's VA outpatient treatment records 
reflect treatment for anxiety, but the records do not comment 
specifically on whether the condition was incurred or 
aggravated by military service.  The RO specifically stated 
that the VA outpatient treatment records submitted were 
considered new; however, they were not deemed material since 
they did not bear "directly and substantially upon the issue 
of service connection for a psychoneurosis that began in or 
was aggravated by service."  The veteran was notified of the 
denial in a February 2003 letter, including her appeal 
rights, and she did not appeal the decision.  Thus, it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for psychoneurosis.  The veteran 
has submitted additional statements during the course of the 
appeal with regards to her mental condition, as well as 
additional private treatment records that reflect the 
veteran's current mental condition.  More importantly, the 
veteran submitted a February 2004 VA medical statement, which 
contained language suggesting that her military service may 
have had some bearing in her current mental disorder.  Thus, 
the claim is considered reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for psychoneurosis is reopened.  To 
this extent only, the benefit sought on appeal is granted.




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for 
psychoneurosis.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In an April 1945 rating decision, the RO granted service 
connection for psychoneurosis, and assigned a 10 percent 
evaluation, effective March 24, 1945.  Subsequently, in a 
March 1948 rating decision, the RO decreased the veteran's 
evaluation for psychoneurosis from 10 percent disabling to 
noncompensable, effective May 13, 1945.  In March 1948, the 
veteran was afforded a VA neuropsychiatric examination.  The 
examiner concluded that the veteran's psychiatric disability 
was "minimal."  Thus, the RO severed the veteran's service 
connection for psychoneurosis in April and July 1948 rating 
decisions because the veteran's nervous condition was found 
to have "existed prior to . . . entrance into active 
military service and there is no evidence of any aggravation 
of this condition while in service."  In an October 1948 
decision, the Board determined that the veteran's 
neuropsychiatric condition did preexist service, but was not 
aggravated by service.  The Board concluded that the grant of 
service connection for the condition was clearly and 
unmistakably erroneous.  

Service medical records note that the veteran was 
hospitalized in March 1945 for complaints of dizziness, 
tightness of the throat, feelings of faintness, and back 
pain.  Similar symptomatology was noted since boot camp, and 
the veteran was unable to adjust to Navy life.  The veteran 
explained that when she was younger, she had anxiety attacks 
and exhibited nervousness when left alone.  The Board notes 
that the July 1944 entrance examination shows that the 
veteran was diagnosed with psychoneurosis upon entry into 
service.  A March 1945 Report of Medical Survey states that 
prior to discharge, the veteran was admitted for complaints 
of nervousness and "vague physical symptoms."  It was noted 
that the veteran was tense, anxious, and mildly depressed.  
After a physical examination of the veteran and a brief 
narrative of her childhood, the veteran was diagnosed with 
psychoneurosis, mixed type.  The veteran was discharged from 
active service, and it was noted that this condition existed 
prior to service, but was not aggravated by service. 

The veteran asserts in her June 2005 personal statement that 
her psychoneurosis is related to service.  She explains that 
she did not have psychoneurosis before entry into service, 
but incurred the condition while in service.  Post service 
treatment records reflect treatment for anxiety and 
depression.  It has also been suggested that the veteran's 
psychoneurosis is related to service.

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of her 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
the information or evidence needed to 
establish service connection for the claimed 
disability, as well as a disability rating 
and effective date for the claim on appeal, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Afford a VA psychiatric examination to 
the veteran to determine whether there is a 
causal nexus between her claimed psychiatric 
disorder and her active military service.  
The claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  All appropriate testing should 
be undertaken in connection with the 
examination, and all psychiatric disabilities 
found to be present should be diagnosed.  

a.  As to each disability identified on 
examination, the examiner should offer an 
opinion as the most likely date of onset 
of the disorder. 

b.  If it is determined that the 
disability existed prior to service, the 
examiner is requested to offer an opinion 
as to whether the veteran's 
psychoneurosis was aggravated during, or 
as a result of her service.  If so, the 
examiner should address whether the 
permanent increase was due to normal 
progression of the disorder.  (Note:  
aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

c.  If it is determined that the 
disability had its onset in service, the 
examiner should provide a complete 
rational for his or her opinion.

d.  If it is determined that the 
disability had its onset following 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder 
is related to military service. 

3.  Readjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder.  If the benefits sought in 
connection with the claim remain denied, the 
veteran should be provided with an 
appropriate Supplemental SOC and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


